Case 2:18-cv-00376-ENV-ST Document 63 Filed 12/23/20 Page 1 of 2 PagelD #: 535

EXHIBIT A

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ADLIFE MARKETING & STIPULATION OF
COMMUNICATIONS COMPANY, INC., DISCONTINUANCE

Plaintiff, Case No. 2:18-cy-00376 (ENV)(GRB)
V.

ASSOCIATED SUPERMARKET GROUP, et
al.,

Defendant.

 

ASSOCIATED SUPERMARKET GROUP,
Third-Party Plaintiff,

v.

CLARK PRINTING, INC.,

Third-Party Defendant.

 

IT IS HEREBY STIPULATED AND AGREED by and between Third-Party Plaintiff Associated
Supermarket Group, LLC (“ASG”) and Third-Party Defendant Clark Printing, Inc. (“Clark”), by counsel, that
pursuant to Rule 41(a)(2), that all claims, causes of action, and allegations against Clark as set forth in ASG’s
Third-Party Complaint in the above-captioned action are discontinued with prejudice and without costs to

either party against the other.

28448775.v2
Case 2:18-cv-00376-ENV-ST Document 63 Filed 12/23/20 Page 2 of 2 PagelD #: 536

 

 

Dated: Decembersd9, 2020 Dated: December { 6, 2020
Lawrenceville, NJ Newark, NJ sss i
ra . 1 - a
By: ai By: et: (a se
Robert P. Zoller, Esy, Matthew S. Trokenheim, Esq.
Eckert Seamans Chetin & Mellott, LLC GOLDBERG SEGALLA LLP
2000 Lenox [rive; Suite 203 1037 Raymond Blvd., Suite 1010
Lawrenceville, NJ 08648 Newark, NJ 07102
Tel. 609-392-2100 Tel. 973-681-7000
Fax. 609-392-7956 Fax. 973-681-7101
Email: rzoller@eckertseamsans.com mtrokenheim@goldbergsegalla.com
Attorneys for Third-Party Defendant Attorneys for Third-Party Plaintiff
Clark Printing, Inc. Associated Supermarket Group, LLC
SO ORDERED:

 

Hon. Eric N. Vitaliano, U.S.D.J

28448775.v2
